Case 20-11502-KBO Doc14-2 Filed 06/10/20 Page 1 of 10

Exhibit B

Betance Declaration

DOCS_DE:228953.3 54433/001
Case 20-11502-KBO Doc 14-2 Filed 06/10/20 Page 2 of 10

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

)

In re: ) Chapter 11

)

MAINES PAPER & FOOD SERVICE, INC., et al!) Case No. 20-11502 (KBO)

)

Debtors. ) Goint Administration Requested)
)

 

DECLARATION OF SHERYL BETANCE IN
SUPPORT OF DEBTORS’ APPLICATION FOR
APPOINTMENT OF STRETTO AS CLAIMS AND NOTICING AGENT

 

Pursuant to 28 U.S.C. § 1746, I, Sheryl Betance, declare under penalty of perjury that the

following is true and correct to the best of my knowledge, information, and belief:

1. I am a Managing Director of Corporate Restructuring at Stretto (“Stretto”),? a
chapter 11 administrative services firm with offices at 410 Exchange, Ste. 100, Irvine, CA 92602.
Except as otherwise noted, I have personal knowledge of the matters set forth herein, and if
called and sworn as a witness, I could and would testify competently thereto.

2. This Declaration is made in support of the Debtors’ Application for Appointment

of Stretto as Claims and Noticing Agent, to which this declaration is attached

(the “Application”).*

 

i}

The Debtors, along with the last four (4) digits of each Debtor’s federal tax identification number are: Maines
Paper & Food Service, Inc. (7759); Maines Funding Corporation (2136); Maines Paper & Food Service - Chicago,
Inc. (9916); Maines Paper & Food Service - Dallas, Inc. (8533); Maines Paper & Food Service - Great Lakes,
Inc. (3029); Maines Paper & Food Service - Maryland, Inc. (2317); Maines Paper & Food Service - Mid-Atlantic,
Inc. (3028); Maines Paper & Food Service - New England, Inc. (3026); Maines Paper & Food Service - NY
Metro, Inc. (3024); Maines Paper & Food Service - Ohio, Inc. (3023); Maines Paper & Food Service - Tennessee,
Inc. (5934); Maines Paper & Food Service - Worcester, Inc. (1866); and Warehouse & Logistics, Inc. (5921).
The Debtors’ business address is 101 Broome Corporate Parkway, Conklin, New York 13748.

Stretto is the trade name of Bankruptcy Management Solutions, Inc., and its subsidiaries.

Capitalized terms used but not otherwise defined herein have the meanings set forth in the Application.

DOCS _DE:228953.3 $4433/001
Case 20-11502-KBO Doc14-2 Filed 06/10/20 Page 3 of 10

Qualifications

3, Stretto is a chapter 11 administrator comprised of leading industry professionals
with significant experience in both the legal and administrative aspects of large, complex chapter
11 cases. Stretto’s professionals have experience in noticing, claims administration, solicitation,
balloting, and facilitating other administrative aspects of chapter 11 cases and experience in
matters of this size and complexity. Stretto’s professionals have acted as official claims and
noticing agent in many large bankruptcy cases in this district and in other districts nationwide.
Stretto has developed efficient and cost-effective methods to handle the voluminous mailings
associated with the noticing and claims processing portions of chapter 11 cases to ensure the
efficient, orderly and fair treatment of creditors, equity security holders, and all parties in interest.
Stretto’s active and former cases include: Jn re Superior Air Charter, LLC, Case No. 20-11007
(CSS) (Bankr. D. Del. Apr. 29, 2020); In re True Religion Apparel, Inc., Case No. 20-10941
(CSS) (Bankr. D. Del. Apr. 14, 2020); In re Ravn Air Group, Inc., Case No. 20-10755 (BLS)
(Bankr. D. Del. Apr. 7, 2020); In re Rudy’s Barbershop Holdings, LLC, Case No. 20-10746
(LSS) (Bankr. D. Del. Apr. 6, 2020); In re API Americas Inc., Case No. 20-10239 (CSS) (Bankr.
D. Del. Feb. 4, 2020); In re REVA Medical, Inc., Case No. 20-10072 (JTD) (Bankr. D. Del. Jan.
16, 2020); In re Clover Technologies Group, LLC, Case No. 19-12680 (KBO) (Bankr. D. Del.
Dec. 23, 2019); In re MTE Holdings LLC, Case No. 19-12269 (KBO) (Bankr. D. Del. Nov. 15
2019); In re Fleetwood Acquisition Corp., Case No. 19-12330 (KG) (Bankr. D. Del. Nov. 5,
2019); In re News-Gazette, Inc., Case No. 19-11901 (KBO) (Bankr. D. Del. Sept. 4, 2019);
Inre Loot Crate, Inc., Case No. 19-11791 (BLS) (Bankr. D. Del. Aug. 14, 2019); In re [Pic-

Gold Class Entm’t, LLC, Case No. 19-11739 (LSS) (Bankr. D. Del. Aug. 6, 2019).

DOCS_DE:228953.3 54433/001
Case 20-11502-KBO Doc 14-2 Filed 06/10/20 Page 4 of 10

Services to be Rendered

4, As agent and custodian of Court records pursuant to 28 U.S.C. § 156(c), Stretto

will perform, at the request of the Office of the Clerk of the Bankruptcy Court (the “Clerk”), the

noticing and claims-related services specified in the Application and the Engagement

Agreement, and, at the Debtors’ request, any related administrative, technical, and support

services as specified in the Application and the Engagement Agreement. In performing such

services, Stretto will charge the Debtors the rates set forth in the Engagement Agreement, which

rate structure is attached as Exhibit 1 to Exhibit A to the Application.

5. Stretto represents, among other things, the following:

(a) Stretto is not a creditor of the Debtors;

(b) Stretto will not consider itself employed by the United States government
and shall not seek any compensation from the United States government in
its capacity as the Claims and Noticing Agent in these chapter 11 cases;

(c) By accepting employment in these chapter 11 cases, Stretto waives any
rights to recetve compensation from the United States government in
connection with these chapter 11 cases;

(d) In its capacity as the Claims and Noticing Agent in these chapter 11 cases,
Stretto will not be an agent of the United States and will not act on behalf
of the United States;

(ce) Stretto will not employ any past or present employees of the Debtors in
connection with its work as the Claims and Noticing Agent in these chapter
11 cases;

(f) Stretto is a “disinterested person” as that term is defined in section 101(14)
of the Bankruptcy Code with respect to the matters upon which it is to be
engaged;

(g) In its capacity as Claims and Noticing Agent in these chapter 11 cases,
Stretto will not intentionally misrepresent any fact to any person;

(h) Stretto shall be under the supervision and control of the Clerk’s office with

DOCS _DE:228953.3 54433/001

respect to the receipt and recordation of claims and claim transfers;
Case 20-11502-KBO Doc 14-2 Filed 06/10/20 Page 5 of 10

(i) Stretto will comply with all requests of the Clerk’s office and the guidelines
promulgated by the Judicial Conference of the United States for the
implementation of 28 U.S.C. § 156(c); and

Gj) None of the services provided by Stretto as Claims and Noticing Agent in
these chapter 11 cases shall be at the expense of the Clerk’s office.

6. Although the Debtors do not propose to retain Stretto under section 327 of the
Bankruptcy Code pursuant to the Application (such retention will be sought by separate
application), I caused to be submitted for review by our conflicts system the names of known
potential parties-in-interest (the “Potential Parties in Interest”) in these chapter 11 cases. The
list of Potential Parties in Interest was provided by the Debtors and included, among other parties,
the Debtors, non-Debtor affiliates, secured creditors, lenders, the Debtors’ largest unsecured
creditors on a consolidated basis, current and former directors and officers of the Debtors,
significant stockholders, the United States Trustee and any person employed in the office of the
United States Trustee, and other parties. The results of the conflict check were compiled and
reviewed by Stretto professionals under my supervision. At this time, and as set forth in further
detail herein, Stretto is not aware of any connection that would present a disqualifying conflict
of interest. Should Stretto discover any new relevant facts or connections bearing on the matters
described herein during the period of its retention, Stretto will use reasonable efforts to promptly
file a supplemental declaration.

7. To the best of my knowledge, and based solely upon information provided to me
by the Debtors, and except as provided herein, neither Stretto, nor any of its personnel, has any
materially adverse connection to the Debtors, their creditors, or other relevant parties with
respect to any matter for which Stretto will be employed. Stretto may have relationships with
certain of the Debtors’ creditors as vendors or in connection with cases in which Stretto serves

or has served in a neutral capacity as claims and noticing agent and/or administrative advisor for

DOCS_DE:228953.3 54433/001
Case 20-11502-KBO Doc14-2 Filed 06/10/20 Page 6 of 10

another chapter 11 debtor. Also, the list of Potential Parties in Interest identifies one of Stretto’s
lenders, Regions Bank, as potentially having a financing relationship with the Debtors.
However, to the best of my knowledge, such relationships are materially unrelated to these
chapter 11 cases.

8. Certain of Stretto’s professionals were partners of or formerly employed by firms
that are providing or may provide professional services to parties in interest in these cases.
Except as may be disclosed herein, these professionals did not work on any matters involving
the Debtors while employed by their previous firms. Moreover, these professionals were not
employed by their previous firms when these chapter 11 cases were filed.

9. Stretto has and will continue to represent clients in matters unrelated to these
chapter 11 cases. In addition, in matters unrelated to these chapter 11 cases, Stretto and its
personnel have and will continue to have relationships personally or in the ordinary course of
business with certain vendors, professionals, financial institutions, and other parties in interest
that may be involved in the Debtors’ chapter 11 cases. Stretto may also provide professional
services to entities or persons that may be creditors or parties in interest in these chapter 11 cases,
which services do not directly relate to, or have any direct connection with, these chapter 11 cases
or the Debtors.

10. Stretto and its personnel in their individual capacities regularly utilize the services
of law firms, investment banking and advisory firms, accounting firms, and financial
advisors. Such firms engaged by Stretto or its personnel may appear in chapter 11 cases
representing the Debtors or parties in interest. All engagements where such firms represent

Stretto or its personnel in their individual capacities are unrelated to these chapter 11 cases.

DOCS _DE:228953.3 54433/001
Case 20-11502-KBO Doc 14-2 Filed 06/10/20 Page 7 of 10

11. In April 2017, Stretto was acquired by the Trident VI Funds managed by private
equity firm Stone Point Capital LLC (“Stone Point”). Stone Point is a financial services-focused
private equity firm based in Greenwich, Connecticut. The firm has raised and managed eight
private equity funds — the Trident Funds ~ with aggregate committed capital of approximately
$25 billion. Stone Point targets investments in the global financial services industry and related
sectors.

12. The following disclosure is made out of an abundance of caution in an effort to
comply with the Bankruptcy Code and Bankruptcy Rules. However, neither the Trident VI
Funds nor Stone Point have been identified on the parties in interest list in these chapter 11 cases
as of the date hereof.

13. Stretto has searched the names of the Debtors and the names of the Potential
Parties in Interest against Stone Point, its funds, and their respective investments as set forth in
the list most recently provided to Stretto by Stone Point’s internal compliance department. Based
solely on the foregoing search, Stretto has determined, that one company owned by a separate
Trident Funds has been identified as a potential party in interest in the Debtors’ chapter 11 cases.
Specifically, Duff & Phelps, owned by Trident VII Funds, is identified as one of the Debtors’
professionals. However, to the best of Stretto’s knowledge, Stretto’s relationships to this entity
does not create any adverse interest against the Debtors’ estate that would present a disqualifying
conflict of interest, and there are no other connections that require disclosure. To the extent
Stretto learns of any additional relevant facts or connections between Stone Point’s funds or
investments included in the above-described conflicts search and the Debtors that bear on these
chapter 11 cases, Stretto will promptly file a supplemental disclosure. Stretto may have had,

may currently have, or may in the future have business relationships unrelated to the Debtors

6
DOCS_DE:228953.3 54433/001
Case 20-11502-KBO Doc 14-2 Filed 06/10/20 Page 8 of 10

with one or more Stone Point entities including, among others, portfolio companies of Stone
Point.

14, From time to time, Stretto partners or employees personally invest in mutual
funds, retirement funds, private equity funds, venture capital funds, hedge funds and other types
of investment funds (the “Investment Funds”), through which such individuals indirectly acquire
a debt or equity security of many companies, one of which may be one of the Debtors or their
affiliates, often without Stretto’s or its personnel’s knowledge. Each Stretto partner or employee
generally owns substantially less than one percent of such Investment Fund, does not manage or
otherwise control such Investment Fund and has no influence over the Investment Fund’s
decision to buy, sell, or vote any particular security. Each Investment Fund is generally operated
as a blind pool, meaning that when the Stretto partners or employees make an investment in the
particular Investment Fund, he, she or they do not know what securities the blind pool Investment
Fund will purchase or sell, and have no control over such purchases or sales.

15, From time to time, Stretto partners or employees may personally directly acquire
a debt or equity security of a company that may be one of the Debtors or their affiliates. Stretto
has a policy prohibiting its partners and employees from using confidential information that may
come to their attention in the course of their work. In this regard, subject to paragraph 14; all
Stretto partners and employees are barred from trading in securities with respect to matters in
which Stretto is retained. Subject to paragraph 14, upon information and belief, and upon
reasonable inquiry, Stretto does not believe that any of its partners or employees own any debt
or equity securities of a company that is a Debtor or of any of its affiliates.

16. Based on the foregoing, | believe that Stretto is a “disinterested person” as that

term is defined in section 101(14) of the Bankruptcy Code with respect to the matters upon which

DOCS_DE:228953.3 54433/001
Case 20-11502-KBO Doc 14-2 Filed 06/10/20 Page 9 of 10

it is to be engaged. Moreover, to the best of my knowledge and belief, neither Stretto nor any of
its employees hold or represent any interest materially adverse to the Debtors’ estates with

respect to any matter upon which Stretto is to be employed.

[Remainder of page intentionally left blank. |

DOCS _DE:228953.3 54433/001
Case 20-11502-KBO Doc14-2 Filed 06/10/20 Page 10 of 10

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge, information, and belief.

Dated: June 10, 2020

DOCS_DE:228953.3 54433/001

/s/ Sheryl Betance
Sheryl Betance

Managing Director, Corporate Restructuring
Stretto

410 Exchange, Ste. 100

Irvine, California 92602
